Walxer, J.,
concurring: I do not think it has been held by this Court that the father’s right to the custody of his infant child is absolute or unquestionable. He has the preferred or paramount right, but he may lose it by his conduct or other causes resulting in unfitness. In Newsome v. Bunch, 144 N. C., 15, we said that this preferred right of the father was based upon his duty to protect his child and provide for its maintenance and education, which obligation, in no legal sense, rests upon its grandparents. This fact should have some weight with the court in deciding between the contestants for the child’s custody, apart from the natural claim of the father to the first consideration, as the death of the grandparents, or their inability to care for the child, might leave it without adequate protection and support. “The father, and on his death the mother, is generally entitled to the custody of the infant children, inasmuch as they are their natural protectors for maintenance and education. But the courts of justice may, in their sound discretion and when the morals, safety, or interests of the children strongly requirS it, withdraw the infants from the custody of the father or mother and place it elsewhere.” This was said by Chancellor Kent in his Commentaries, vol. 2, p. 205, and we indorsed his statement of the law in Latham v. Ellis, 116 N. C., 30, and In re Turner, 151 N. C., 474.
In this case there is a finding which reflects no credit upon the father if it is viewed in one permissible aspect; but there is no finding of the main, ultimate, and essential fact that the father is an unfit persoh to have the custody, nor is there any finding of facts from which we can, or rather from which we must necessarily infer the material fact, as if it had been found in so many words. It might have been better, in the exercise of our discretion, to have required the essential fact to be found definitely before proceeding to pass upon the rights of the parties; but in the absence of a specific finding of such fact, the preferred right of the father has not been impaired, and the case is brought within the principle as stated in the concluding words of Newsome v. Bunch, 144 N. C., at p. 18: “While the court, in the exercise of a sound discretion, may order the child into the custody of some person other than the father, when the facts and circumstances justify such a disposition of the child, we do not think that any such case is presented in this record as should induce us to adopt that course and except this case from the general rule. The father has done nothing by which he has incurred a forfeiture of his right to the custody of his *793offspring. There is no room for the exercise even of a sound discretion in favor of the grandparents who now have possession of the child. Speaking for himself, and not committing the Court to his view, the writer of this opinion would hesitate to remove the child from its present custody, if the law were more elastic and we were vested with a larger discretion than is given by the law; but we must follow the precedents and the general principles of justice established by them, though the result may be contrary to what we may consider as the real merits of'the particular case, and though by the facts, even as found by the court, our sympathies may be enlisted in behalf of the grandparents. The insistence upon his strict right under the circumstances may not be very creditable to the petitioner, yet the law is inexorable in such a case, and cannot, be made to yield in deference to a mere sentiment- or to a tender .regard for the feeling of one of the parties; nor are we permitted to exercise an.arbitrary discretion.”